Citation Nr: 1313825	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  99-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected major depressive disorder for the period beginning August 8, 1997.

2.  Entitlement to a rating in excess of 70 percent for service-connected major depressive disorder beginning December 10, 2007.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1969 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") dated in March 2012, which granted a joint motion for remand only as to that part of a July 2011 Board decision denying entitlement to the issues on appeal.  The appeal was previously remanded by the Court in August 2007.  

The appeal arose from a September 1998 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to a rating in excess of 10 percent for psychoneurosis.  A January 2006 rating decision granted an increased 50 percent rating for major depressive disorder effective from March 6, 1998, and in its July 2011 decision the Board granted entitlement to a 50 percent rating effective from August 8, 1997, and entitlement to a 70 percent rating effective from December 10, 2007.

In July 2000, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  He testified at a hearing before a VARO hearing officer in May 1999.  Copies of the transcripts of those hearings are of record.  The issue then on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012). 

The Board notes that the Court has held that a claim for a total disability rating based upon individual unemployability (TDIU) is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  Extraschedular consideration under 38 C.F.R. § 3.321(b)(1), however, is to be solely a disability-by-disability basis rather than on the combined effect of a veteran's service-connected disabilities.  See Johnson v. Shinseki, ___Vet. App.___, No. 10-1785, 2013 WL 1224810 (Vet. App. Mar. 27, 2013).  The Board finds that service connection in this case is established for only one disability and entitlement to a TDIU is appropriately addressed as part of the issue on appeal.

The Board also notes that the issues of entitlement to service connection for insomnia, headaches, and hypertension (secondary to the service-connected psychiatric disability) were referred for any necessary action in a February 2005 remand, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  The Board further finds that there is no indication the Veteran is unemployable because of these disorders and that the issues are not inextricably intertwined with his present TDIU claim.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In its March 2012 order the Court remanded the case for action consistent with the terms of a joint motion.  Those terms, in pertinent part, noted that the private treatment records of R.M., a licensed psychologist, dated from August 2005 to the present, had not been obtained and the record did not reflect that VA had ever attempted to obtain those records.  In response to correspondence from the Board dated in September 2012, the Veteran and his attorney submitted additional evidence in support of the appeal including a November 2012 statement from Dr. R.M. indicating the unavailability of treatment records, a medical opinion from Dr. R.M. dated in September 2012, a medical opinion from M.L.C., M.D., dated in March 2013, and VA treatment records dated from January 2005 to March 2013.  The Veteran's attorney waived AOJ consideration of this evidence by correspondence dated in March 2013.  

The Board notes, however, that the March 2013 opinion from Dr. M.L.C. includes an extensive evaluation of the Veteran's present psychiatric disability, as well as, retrospective opinions as to the severity of the disorder since active service.  The opinion provides conflicting medical opinion with the prior VA examination findings and specifically addresses prior diagnoses believed to be incorrect or which had "no validity in current psychiatric literature or understanding."  Significantly, it was also noted that there was "no question that [the Veteran] is 100% disabled from psychiatric illness" and that he had been "this profoundly disabled since at least 2007, but in reality far earlier despite his employment."  

The available private treatment records also include a copy of a May 17, 2004, letter from J.D.A., M.D., to J.C.S., M.D., noting a longstanding history of bipolar variant and noting that it had been recommended that he see a local psychologist, J.R.  As the Veteran's increased rating claim arose from a March 1998 claim and involves complex medical issues with questions as to the validity of prior medical opinions which cannot be reconciled based upon the available record, the Board finds that further development is required for an adequate determination.

VA has duties to assist that require reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation to provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also recently noted that for a 70 percent rating, the General Rating Formula for Mental Disorders, under 38 C.F.R. § 4.130, requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Federal Circuit held that "in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas" and that the regulation requires an ultimate factual conclusion as to the level of impairment in most areas.  Vazquez-Claudio v. Shinseki, ___F.3d.___, 2013 WL 1395804 (Fed. Cir. Apr. 8, 2013).  

VA Training Letter 10-07 provides guidance for rating purposes.  The letter additionally provides that an examiner should be requested to provide an opinion as to whether or not a Veteran's service-connected disability(ies) render him or her unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and how that impairment impacts on physical and sedentary employment.  

The Board finds that additional development is required in this case for an adequate determination of the issues remaining on appeal.  VA medical opinions should be obtained to address the severity of the Veteran's service-connected psychiatric disorder at any identifiable periods during the course of his appeal and whether he is, now or at any time during the course of his appeal, unemployable as a result of his service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the records associated with any treatment he received from Drs. J.D.A. and/or J.R. during the period including May 17, 2004, or that he provide the necessary information sufficient for VA assistance in obtaining such records.  Also, request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues remaining on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All efforts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of the RO's unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA mental disorders examination for an opinion as to the nature and severity of his service-connected major depressive disorder.  All indicated examinations, tests, or studies necessary for an adequate opinion should be conducted.  The examiner should acknowledge the pertinent VA and non-VA medical opinions of record and identify all manifest symptoms, for any identifiable period since March 1997, with opinions as to whether those symptoms have caused an occupational and social impairment with reduced reliability and productivity, an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or a total occupational and social impairment.  An opinion must also be provided as to whether the Veteran's service-connected disability renders him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and how that impairment impacts on physical and sedentary employment.  

Opinions should be provided based on the results of any additional examinations or studies, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


